     Case 4:20-cv-00220-DPM Document 13 Filed 06/23/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

DAVID CONLEY                                                 PLAINTIFF

v.                     No: 4:20-cv-220-DPM

TIM RYALS, Sheriff; KEVIN NEAL,
Lieutenant; RUSTY PAGE, Sergeant;
ROBERT DOYAL, Corporal;
and REED MILLER, Captain,
Faulkner County Jail                                    DEFENDANTS

                            JUDGMENT
     Conley's complaint is dismissed without prejudice.




                                                         v
                                      D.P. Marshall Jr.
                                      United States District Judge
